Case 2:20-cv-06171-GRB-AKT Document 12 Filed 02/24/21 Page 1 of 1 PagelD #: 104

 

 

 

LAW OFFICES OF

 

PETER D. BARON |

 

Peter D. Baron*

Jordan R. Bobrow

Martin L. Baron
(1925-2004)

Of Counsel:
Hon. John Andrew Kay**

* Also Admitted in NJ
** Also Admitted in DC

Honorable Gary R. Brown
United States District Judge

4 LAW OFFICES OF PETER D. BARON, PLLC

ATTORNEYS AND COUNSELORS AT LAW
532 Broadhollow Road, Suite 114

Melville, New York 11747
TEL: (631) 367-7000 « Fax: (631) 367-7908
Email: legal@peterbaronlaw.com

February 24, 202]

Eastern District of New York
100 Federal Plaza, Courtroom 840
Central Islip, New York 11722

Dear Judge Brown:

This office represents the plaintiffs, Roddie McDowall, Teresa Hatter McDowall and

Re: McDowall et al. v. ILKB LLC, et. al.
Docket Number: 2:20-cv-06171-GRB-AKT

Transcending Future Legacies, LLC, in the above referenced matter.

Paralegals
Marie J. Spero

Nicole Tedesco
Jocelyn S. Verbeeck

As defense counsel stated in his earlier correspondence, we had a lengthy phone conversation with
defense counsel regarding this matter, and we have essentially agreed to the following:

1. Plaintiff is going to be amending their Complaint to add a new party, therefore making the
current pre-motion letter requesting a pre motion conference for Defendant’s anticipated
Motion to Dismiss under Rules 9(b) and 12(b)(2)-(3), and (6) moot.

2. Plaintiff and Defendants would like to stipulate to extend defendants time to Answer the
Plaintiff's Complaint until May 1, 2021, so that the new Defendants can be brought into the
case, and so that we can explore settlement negotiations with all defendants.

We thank you for your kind consideration of the foregoing.

PDB/jrb

Site
Respectfypiy submitte

Peter Dy Baron, Esq

w

fi
cc: Peter Siachos, Esq. (VIA ECF) Lx
